Electronically Filed
                                                                 Supreme Court
                                                                 SCWC-29283
                                                                 30-AUG-2011
                                                                 09:11 AM
                                NO. SCWC-29283


               IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                       GEORGE SALAMACK, Respondent/
                   Plaintiff/Cross-Defendant-Appellee,

                                       vs.

                        ERIKO SALAMACK, Petitioner/
                   Defendant/Cross-Plaintiff-Appellant.



            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (ICA NO. 29283; FC-D NO. 06-1-0007)

           ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Recktenwald, C.J., for the court1)

              Petitioner/Defendant-Cross-Plaintiff-Appellant Eriko

Salamack’s application for writ of certiorari filed on July 22,

2011, is hereby rejected.

              DATED:   Honolulu, Hawai#i, August 30, 2011.

Junsuke Otsuka (Otsuka &
Associates) on the                       FOR THE COURT:
application for
petitioner/defendant-cross-              /s/ Mark E. Recktenwald
plaintiff-appellant.
                                         Chief Justice
Robert M. Harris, Edward R.
Lebb, and Paula S. Nakata on
the response for respondent/
plaintiff-cross-defendant-
appellee.

      1
          Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna,
JJ.